[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                                                          U.S. COURT OF APPEALS
                          ________________________          ELEVENTH CIRCUIT
                                                                APR 03, 2001
                                                             THOMAS K. KAHN
                                No. 00-14847                      CLERK
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 79-00418-CV-ORL-18

FLORIDA ASSOCIATION FOR RETARDED CITIZENS, INC.,
GWENDOLYN J. THOMAS, an infant by her mother Rebecca Thomas, et al.,

                                                            Plaintiffs-Appellants,

                                     versus

JEB BUSH, Governor of the State of Florida, DAVID H. PINGREE,
Secretary, Department of Health and Rehabilitative Services, et al.

                                                           Defendants-Appellees.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (April 3, 2001)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.
PER CURIAM:

      The plaintiffs in this case filed this class action against the State of Florida on

August 30, 1979 challenging Florida’s treatment of persons with mental retardation

who lived in state facilities. A consent decree granting broad relief to the plaintiffs

was entered by the district court in October 1982. In that decree, the district court

explicitly retained jurisdiction to issue “such further orders as may be necessary or

appropriate, for the execution and enforcement of compliance with” the consent

decree. Subsequently, several amendments were made to the consent decree, the last

of which was embodied in an order entered on June 15, 1990. One provision of that

order required: “Defendants shall provide the plaintiffs on an annual basis a listing of

all class members by HRS district and residential facility or home.”

      At some point after 1990 the defendants allegedly stopped providing the annual

reports to the plaintiffs as required in the 1990 order. On October 15, 1999, the

plaintiffs filed motions for the district court to re-open the case and to order the

defendants to show cause as to why they should not be held in contempt for failure to

comply with the 1990 order. Although the defendants never responded to these

motions (and the district court apparently could not find the record), the district court

entered an order on July 6, 2000, stating that:

      Because the case is over twenty years old and is administratively closed,
      Plaintiffs’ motion is DENIED. If Plaintiffs have any new issues that

                                           2
      they would like to raise, Plaintiffs should file a new case.

The plaintiffs timely appealed that July 6, 2000 order, and we vacate it and remand for

the reasons that follow.

      With their motions to re-open and to order the defendants to show cause, the

plaintiffs sought the court’s assistance in enforcing the provisions of an existing

consent decree. This Court recently reiterated in Reynolds v. Roberts, 207 F.3d 1288

(11th Cir. 2000), the proper procedure for seeking the enforcement of a consent

decree. In Reynolds, we explained that:

      [Injunctions, including consent decrees,] are enforced through the trial
      court’s civil contempt power. . . . If the plaintiff (the party obtaining the
      writ) believes that the defendant (the enjoined party) is failing to comply
      with the decree’s mandate, the plaintiff moves the court to issue an order
      to show cause why the defendant should not be adjudged in civil
      contempt and sanctioned. . . . The plaintiff’s motion cites the injunctive
      provision at issue and alleges that the defendant has refused to obey its
      mandate. . . . If satisfied that the plaintiff’s motion states a case of non-
      compliance, the court orders the defendant to show cause why he should
      not be held in contempt and schedules a hearing for that purpose. At the
      hearing, if the plaintiff proves what he has alleged in his motion for an
      order to show cause, the court hears from the defendant. At the end of
      the day, the court determines whether the defendant has complied with
      the injunctive provision at issue and, if not, the sanction(s) necessary to
      ensure compliance.

Id. at 1298 (citations omitted). See also Thomason v. Russell Corp., 132 F.3d 632,

634 n.4 (11th Cir. 1998) (same). The plaintiffs complied with this procedure, and we

do not believe that the reasons cited by the district court for denying the motions are


                                           3
sufficient.

       The first reason cited by the district court - the age of the case - does not

provide a basis for declining to enforce an existing order of the court. Although not

all injunctions operate in perpetuity, a district court should enforce an injunction until

either the injunction expires by its terms or the court determines that the injunction

should be modified or dissolved. See, e.g., Board of Educ. of Oklahoma City Public

Schools v. Dowell, 498 U.S. 237, 247-49, 111 S. Ct. 630, 637 (1991).

       Likewise, we do not believe that the fact that a case has been administratively

closed alters the procedures which a party to a consent decree must follow in order to

seek enforcement of the provisions of the decree. As the First Circuit has noted, “an

administrative closing has no effect other than to remove a case from the court’s active

docket and permit the transfer of records associated with the case to an appropriate

storage repository.” Lehman v. Revolution Portfolio LLC, 166 F.3d 389, 392 (1st

Cir. 1999). Designating a case “closed” does not prevent the court from reactivating

a case either of its own accord or at the request of the parties. Id. Furthermore, the

Supreme Court’s opinion in Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.

375, 381, 114 S. Ct. 1673, 1677 (1994), makes clear that a court may assert

jurisdiction in order to enforce the terms of a consent decree after a case is closed.

       Also, we do not agree with the district court’s assertion that the plaintiffs should


                                            4
seek relief, to which they allege that they are entitled by virtue of the existing consent

decree, by bringing a new lawsuit. Not only would that require the parties and the

courts to waste judicial resources re-litigating issues which have been dealt with, it

would also deny the plaintiffs the benefit of the bargain which was reached in the

original consent decree and which the defendants obliged themselves to provide. See

Local Number 93, Int’l. Assoc. of Firefighters, AFL-CIO v. City of Cleveland, 478

U.S. 501, 524 n.13, 106 S. Ct. 3063, 3076 n.13 (11th Cir. 1986) (noting that benefits

of consent decrees include avoiding re-litigation of facts, flexibility of enforcement

procedures available to courts, and channeling of litigation to single forum); United

States v. City of Northlake, Illinois, 942 F.2d 1164, 1168 (7th Cir. 1991) (noting that

requiring new lawsuit to enforce consent decree would undermine goal of avoiding

protracted litigation by entering into court-supervised agreement and would create

disincentive for plaintiffs considering entering into such decrees). Therefore, we

believe that the district court erred in requiring the plaintiffs to file a new lawsuit in

order to seek enforcement of a specific provision of an existing consent decree.

      Although we vacate the district court’s order, we do so without prejudice to the

defendants’ ability to move the district court to either modify or dissolve the consent

decree. Although the defendants argue that the district court effectively terminated

the consent decree in the order before us, we do not agree. The order itself does not


                                            5
so indicate, and it is clear that the district court did not engage in the procedure

required by our case law in order for a consent decree to be terminated. See United

States v. City of Miami, 2 F.3d 1497 (11th Cir. 1993) (explaining procedure for

seeking modification or dissolution of consent decree). Therefore, if the defendants

take the position that the consent decree in this case is no longer justified, they should

make an appropriate motion to the district court on remand to have the decree either

modified or terminated.

       We VACATE the district court’s order, and REMAND for proceedings

consistent with this opinion.1




   1
    The Plaintiffs’ motion to supplement the record on appeal is denied.

                                               6